             Case 1:17-cv-00355-SM Document 19 Filed 12/04/18 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                             FOR THE
                                   DISTRICT OF NEW HAMPSHIRE


  RON L. BEAULIEU & CO., INC. AND RON L.
  BEAULIEU, INDIVIDUALLY, TRI-COUNTY
  COMMUNITY ACTION PROGRAM, INC. AS
  ASSIGNEE OF RON L. BEAULIEU & CO., INC. AND
  RON L. BEAULIEU, INDIVIDUALLY,

                    Plaintiffs,                                Docket No. 1:17-cv-00355-SM
  v.

  PHILADELPHIA INDEMNITY INSURANCE
  COMPANY

                    Defendant.


                                   STIPULATION OF DISMISSAL

        In accordance with the provisions of Fed.R.Civ.P. 41, the parties to the above-captioned

matter hereby stipulate and agree to dismiss the plaintiff's complaint with prejudice and without

costs. All rights of appeal are hereby waived.

Plaintiff,                                          Defendant,
By Its Attorneys,                                   By Its Attorneys,


 /s/ Andrew D. Dunn                                 /s/ Linda M. Smith
Andrew D. Dunn, #696                                Edwin F. Landers, Jr., #17297
adunn@devinemillimet.com                            elanders@morrisonmahoney.com
DEVINE MILLIMET & BRANCH                            Linda M. Smith, #265038
111 Amherst Street                                  lsmith@morrisonmahoney.com
P. O. Box 719                                       MORRISON MAHONEY LLP
Manchester, H 03105-0719                            1001 Elm Street, Suite 304
(603) 695-8503                                      Manchester, NH 03101
                                                    (603) 622-3400

Dated: December 4, 2018




1730819v.1
